Citation Nr: 1754504	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart condition, including arteriosclerotic cardiovascular disease and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran was previously denied service connection for a heart condition in a rating decision dated December 2009.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C. § 5108 (2012).  However, in light of the liberalizing law adding ischemic heart disease to the list of conditions presumed to be associated with herbicide exposure, VA must reconsider the Veteran's claim on a de novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (finding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989); 38 C.F.R. § 3.816 (2017).

The Board acknowledges that the issues of entitlement to a higher rating for posttraumatic stress disorder and degenerative joint disease of the great toe of the right foot have been perfected, but not yet certified to the Board.  The Board's review of the claim file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for diabetes mellitus and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in December 2009, the RO denied the claim of service connection for diabetes mellitus.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination.  

2.  The additional evidence presented since the rating decision of December 2009 raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The December 2009 RO decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  The criteria for reopening the previously denied claim of service connection for diabetes mellitus have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  As the Board is reopening the claim of service connection for diabetes mellitus, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a rating decision in December 2009, the RO denied service connection for diabetes mellitus on grounds that the evidence fails to show diabetes mellitus in the service treatment records, medical evidence showing that the condition existed to a compensable degree within the one-year presumptive period following service separation, and exposure to herbicides.  After the Veteran was notified of the determination and of his appellate rights by a January 2010 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertained to the claim consisted of the service treatment records, private and VA treatment records, service personnel records showing that the Veteran served on the USS Sacramento in the waters of Vietnam, and an article showing that the USS Sacramento performed rescue operations near the Vietnam shores during the time the Veteran served aboard.  

The current request to reopen the previously denied claim was received by VA in February 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for diabetes mellitus consists, in part, of the Veteran's and fellow servicemen's statements that while serving aboard the USS Sacramento they were exposed to Agent Orange as the ship had containers of Agent Orange that were sprayed by their helicopters, some of which leaked while aboard.  The new evidence also contains articles stating that Blue Water Navy veterans may have been exposed to Agent Orange through the drinking water aboard ships.

This evidence is new and material, as it addresses an unestablished element at the time of the prior denial, the lack of a showing that the Veteran may have been exposed to Agent Orange.  The Veteran now asserts that he was exposed to Agent Orange through the drinking water aboard the ship and containers holding the herbicide, some of which leaked on deck.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for diabetes mellitus is addressed further in the remand section.





ORDER

The application to reopen the claim of service connection for diabetes mellitus is granted and, to this extent only, the appeal is granted.


REMAND

The Veteran claims that his diagnosed diabetes mellitus and heart condition are caused by exposure to Agent Orange during his service aboard the USS Sacramento in Vietnam.  

The Veteran and several fellow servicemen have submitted statements regarding exposure to Agent Orange aboard the USS Sacramento.  They have stated that containers carrying Agent Orange were aboard the ship and some of these containers had leaked.  The Board finds that further development is necessary to verify that containers of Agent Orange were in fact aboard the ship and that some of those containers leaked, which includes obtaining ship logs with dates of when leakages occurred.  See 38 C.F.R. § 3.307(a)(6)(iii). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the U.S. Army Joint Services Records Research Center (JSRRC), and any other organization that would have possession of relevant documents indicating whether or not the USS Sacramento carried containers of Agent Orange that leaked while onboard.  Deck logs from the USS Sacramento from May 1964 to October 1967 should also be reviewed.

2.  Thereafter, produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure while aboard the USS Sacramento, and whether information has been found showing that containers of Agent Orange leaked during the Veteran's period of active service on the ship.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


